Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 11/17/2022 have been entered and considered, Claims 1-2, 5-6, 14, 16-20 are amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 11/17/2022 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9-10, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US6434277) in view of Wang et al. ("Pixel2mesh: Generating 3d mesh models from single rgb images.", Proceedings of the European Conference on Computer Vision (ECCV), Aug, 2018), Deepu (“3D Reconstruction from Single 2D image”, International Journal of Latest Research in Engineering and Technology, 2016), Kumakura et al (US20100020083) further in view of Ohtsuki et al (US20040113915).

Regarding Claim 1. Yamada teaches A method comprising:
receiving a two-dimensional (2D) image comprising one or more 2D object (Yamada, abstract, the invention describes an image processing apparatus and method for generating, from a two-dimensional image, expanded images obtained by expanding, on a two-dimensional plane, a plurality of surfaces constituting a three-dimensional object displayed in the two-dimensional image
Col 9, line 11-44, FIG. 3 shows an image processing apparatus according to an embodiment of the present invention. The image processing apparatus has a computer as a base, and can easily perform three-dimensional editing, etc., on a two-dimensional
image. An arithmetic circuit 1 consists of a central processing unit (CPU) or the like, and executes an application program stored in a program memory 2 under the control of an operating system (OS) loaded into the program memory 2, whereby performing various processes (described below) on a two-dimensional image.);

Yamada fails to explicitly teach, however, Wang teaches generating a three-dimensional (3D) mesh based on the one or more 2D object  (Wang, abstract, the paper describes an end-to-end deep learning architecture that produces a 3D shape in triangular mesh from a single color image. The method represents 3D mesh in a graph-based convolutional neural network and produces correct geometry by progressively deforming an ellipsoid, leveraging perceptual features extracted from the input image. The method adopt a coarse-to-fine strategy to make the whole deformation procedure stable, and define various of mesh related losses to capture properties of different levels to guarantee visually appealing and physically accurate 3D geometry.
Page 5, par 1, the overview of the framework is illustrated in Fig. 2. The whole network consists an image feature network and a cascaded mesh deformation network. The image feature network is a 2D CNN that extract perceptual feature from the input image, which is leveraged by the mesh deformation network to progressively deform an ellipsoid mesh into the desired 3D model.)
Yamada and Wang are analogous art because they both teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Wang further teaches constructing 3D mesh for the recognized 2D object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada), to further constructing mesh for the recognized object (taught in Wang), because a mesh is more desirable for many real application, due to its lightweight, capability of modelling shape details, easiness to deform for animation (Wang, page 1, par 1).

The combination of Yamada and Wang fails to explicitly teach, however, Deepu teaches generating a material map that maps a 2D texture of the one or more 2D object to UV positions of the 3D mesh, wherein the material map includes a plurality of regions each associated with a different portion of the 3D mesh; (Deepu, abstract, the paper describes 3D reconstruction from single 2D image. It is usually done in a piece-wise fashion by identifying various planes of the scene and from those planes constructing a representation of the whole. The image is captured from a calibrated camera. The captured image is perspectively distorted. These distortions are removed by corner point estimation. The selected points give the true dimensions in the input image using view metrology. Then a 3D geometrical model is constructed in VRML according to true dimensions from metrology. In rendering, a texture map is created to each corresponding surface of a polygon in VRML model.
Page 49, par 1-3, depth information of the each plane is generated as shown in below figure 16. These planes are used to generate 3D model in VRML. 3D model is generated according to the true dimensions from metrology.
Page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.
Col 26, line 1-55, in the expression (10), as is evident from FIG. 19, M is a matrix which transforms ψ(xe, Ye), i.e., (x0, y0, z0) into (xP, yp).).
Yamada, Wang and Deepu are analogous art because they all teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Wang further teaches constructing 3D mesh for the recognized 2D object. Deepu further teaches using texture mapping to create 3D object from 2D input images. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada and Wang), to further use the UV texture mapping to create 3D object (taught in Deepu), so as to create true 3D object with realistic effect (Deepu, page 1, par 3).

The combination of Yamada, Wang and Deepu fails to explicitly teach, however, Kumakura teaches selecting a first texture for a first region of the plurality of regions based on determining that a first portion of the one or more 2D object comprises an image (Kumakura, abstract, the invention describes a program causing a computer to store a plurality of items of attribute information respectively associated with a plurality of part objects that form a model object in a storage section, and performing a hit effect process based on the attribute information of a part object among the plurality of part objects that corresponds to a hit position of the model object. 
[0207] In this embodiment, a plurality of textures having an effect pattern may be stored in the storage section in advance, one texture may be selected from the plurality of textures based on the attribute of the destruction target part object, and the selected texture may be mapped onto the effect object. 
[0208] For example, when the material information of the destruction target part object indicates cloth and the color of the destruction target part object is red, a red texture having a cloth pattern is selected and mapped onto the effect object.
Therefore, the red texture having a cloth pattern comprises an image.); and
Yamada, Wang, Deepu and Kumakura are analogous art because they all teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Wang further teaches constructing 3D mesh for the recognized 2D object. Deepu further teaches using texture mapping to create 3D object from 2D input images. Kumakura further teaches mapping specific texture to an object based on the preset attribute of the object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang and Deepu), to further use the texture selection mapping based 3D object attribute/type (taught in Kumakura), so as to create realistic game 3D object in virtual 3D space (Kumakura, [0002-0004]).

The combination of Yamada, Wang, Deepu and Kumakura fails to explicitly teach, however, Ohtsuki teaches selecting a second texture for a second region of the plurality of regions based on determining that a second portion of the one or more 2D objects comprises text; (Ohtsuki, abstract, the invention describes a mobile terminal device, which is capable of displaying personal information, time information, and group information in a manner that enables a user to easily understand the relationship among such information, as well as capable of displaying such information in a manner that clarifies their relationship by seamlessly moving viewpoint positions, comprises: an object unit 100a for generating and storing various objects making up a 3D object; a database unit 100b for storing information displayed on the 3D object; a mode unit 100c for selecting a display mode shown on the screen; a cursor unit 100d for performing input processing of the cursor key; a decision key unit 100e used by the user when selecting desired information from plural pieces of displayed information; a viewpoint unit 100f for moving the viewpoint according to a user input; a rendering unit 100g for rendering various objects based on their position information; and a display unit 100h for generating and displaying an image to be shown on the mobile terminal device.
[0049] The model generation unit 230 generates an object model onto which the above texture image will be mapped, in response to an instruction from the object generation unit 210. A 3D object to be displayed on the screen is generated by laying object models one another in a 3D space. An example of an object model is a polygon model having 3D coordinates. A detailed explanation of a polygon model is given later.
[0050] The object generation unit 210 generates a 3D object including information such as personal information by mapping the texture image generated by the texture generation unit 220 on the object model generated by the model generation unit 230. 3D image information is generated by laying more than one 3D object on each other.
[0058] Each personal information element object becomes 2D texture image 
including text, when an e-mail address, a telephone number, an address, or a memo included in the personal information is combined with font image data. Note that this group information object may be a 3D model.). 
Yamada, Wang, Deepu, Kumakura and Ohtsuki are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Ohtsuki further teaches generating 3D object based on the text texture obtained from the 2D object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection (taught in Yamada, Wang, Deepu and Kumakura), to further use obtain text texture on the 3D object (taught in Ohtsuki) so as to give user a better understanding of the relationship between each piece of displayed information (Ohtsuki, [0009]).

The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches and applying the material map to the 3D mesh to output a 3D object representing the 2D object (Deepu, page 49, par 1-3, depth information of the each plane is generated as shown in below figure 16. These planes are used to generate 3D model in VRML. 3D model is generated according to the true dimensions from metrology.
Page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.).

Regarding Claim 2. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 1, further comprising: 
identifying a contour of the one or more 2D object (Yamada, col 17, line 20-31, when the designated transform processor 19 receives the shape information and the characteristic points, it performs the automatic correction for correcting the characteristic points. The points to be designated are basically points on the contour line (borderline) of planes of a three-dimensional shape used for copying or pasting, as described below. Accordingly, the designated transform processor 19 extracts the contour line of the three-dimensional shape (plane) used for copying or pasting, and corrects the characteristic points so as to be positioned on the contour line.);
generating the 3D mesh based on the contour of the one or more 2D object (Wang, abstract, the paper describes an end-to-end deep learning architecture that produces a
3D shape in triangular mesh from a single color image. The method represents 3D mesh in a graph-based convolutional neural network and produces correct geometry by progressively deforming an ellipsoid, leveraging perceptual features extracted from the input image. The method adopt a coarse-to-fine strategy to make the whole deformation procedure stable, and define various of mesh related losses to capture properties of different levels to guarantee visually appealing and physically accurate 3D geometry.
Page 5, par 1, the overview of the framework is illustrated in Fig. 2. The whole network consists an image feature network and a cascaded mesh deformation network. The image feature network is a 2D CNN that extract perceptual feature from the input image, which is leveraged by the mesh deformation network to progressively deform an ellipsoid mesh into the desired 3D model.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Regarding Claim 4. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 1, further comprising:
detecting a reference surface in a 3D space captured within a camera feed; and
orienting the 3D object at a position in the 3D space based on the detected
reference surface (Yamada, col 48, line 1-27, FIG. 43 is a flowchart showing the plane-of-interest change/rotation processing. In the plane-of-interest change/rotation processing, in step S81, the input event processor 11 determines whether a plane of interest or a rotation angle has been designated. If the input event processor 11 has determined in step S81 that a rotation angle has been designated, that is, when the rotation angle has been input by the user operating the input unit 6, the process proceeds to S82 in which the input event processor 11 provides the copy processor 12 with the rotation angle (hereinafter referred to as a designated rotation angle) for the copy processor 12 to control the image transform processor 20 so as to re-compute the expanded images of a plurality of the planes in accordance with the inverse transform expression, and the designated rotation angle, then the process returns to step S81. Thereby, the image transform processor 20 converts the connected image stored in the paste buffer into a connected image inclined by the designated rotation angle.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Regarding Claim 7. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 1, wherein the plurality of regions of the material map includes a front region, a back region, an outside region, and an inside region; and wherein applying the material map to the 3D mesh comprises:
applying the first texture from the front region to a front portion of the 3D mesh;
applying a second texture from the inside region to an inside portion of the
3D mesh;
applying a third texture from the outside region to an outside portion of the
3D mesh; and
applying a fourth texture from the back region to a back portion of the 3D mesh (Deepu, page 49, par 1-3, depth information of the each plane is generated as shown in below figure 16. These planes are used to generate 3D model in VRML. 3D model is generated according to the true dimensions from metrology.
Page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.
Col 26, line 1-55, in the expression (10), as is evident from FIG. 19, M is a matrix which transforms ψ(xe, Ye), i.e., (x0, y0, z0) into (xP, yp).).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Regarding Claim 9. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 7, wherein the first, second, third, and fourth textures are applied by overlaying the first, second, third and fourth textures over portions of the 3D mesh corresponding to the UV positions  (Yamada, col 14, line 52-67, by performing the copying described with FIGS. 9A and 9B while using, as a buffer of interest, an image buffer storing a two-dimensional image on which the three-dimensional object V is displayed, and performing the pasting described with FIGS. 10A, 10B, and 10C, the texture of the wall S can be copied on another wall S'. In other words, the user can copy the texture of the wall S in the two-dimensional image on another wall S.
Col 26, line 1-55, in the expression (10), as is evident from FIG. 19, M is a matrix which transforms ψ(xe, Ye), i.e., (x0, y0, z0) into (xP, yp).
Deepu, page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Regarding Claim 10. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 7, further comprising:
generating, for display, the 3D object in an image captured by a client device (Deepu, page 51, par 1, in rendering a texture mapping is performed to each corresponding surface of a polygon in VRML model as shown in figure 17. Also wireframe model of the generated 3D model is shown in figure 18. VRML supports for walkthrough to a rendered model, through which different views are generated.
Wang, Fig 5 shows the 3D object is generated from input 2D image.);
receiving input manipulating the 3D object in 3D space (It is common for user to manipulate a 3D object in space, including rotating, scaling and etc..); and
modifying amounts of the first, second, third, and fourth textures that are
presented as part of the 3D object based on the received input  (Yamada, col 16, line 59-67, by performing copying on a two-dimensional image on which the three-dimensional object is displayed as shown in FIG. 5A, storing an expanded image of the walls in the paste buffer, using painting to write the characters "ABC" or "DEF" on the image stored in the paste buffer, and using pasting to paste the character-written image on the original walls, a natural two-dimensional image can be obtained as shown in FIG. 5B. In other words, two-dimensional paint enables facile three-dimensional rendering.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Regarding Claim 16. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki The method of claim 1, further comprising:
selecting a predetermined pattern associated with the one or more 2D object; and
generating the first texture and the second texture associated with the second region of the plurality of regions based on the predetermined pattern (Kumakura, abstract, the invention describes a program causing a computer to store a plurality of items of attribute information respectively associated with a plurality of part objects that form a model object in a storage section, and performing a hit effect process based on the attribute information of a part object among the plurality of part objects that corresponds to a hit position of the model object. 
[0207] In this embodiment, a plurality of textures having an effect pattern may be stored in the storage section in advance, one texture may be selected from the plurality of textures based on the attribute of the destruction target part object, and the selected texture may be mapped onto the effect object. 
[0208] For example, when the material information of the destruction target part object indicates cloth and the color of the destruction target part object is red, a red texture having a cloth pattern is selected and mapped onto the effect object.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

Claim 19 is similar in scope as Claim 1, and thus is rejected under same rationale.
Claim 20 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 20 further requires:
A non-transitory machine-readable medium, processor (Yamada, Col 9, line 11-44, FIG. 3 shows an image processing apparatus according to an embodiment of the present invention. The image processing apparatus has a computer as a base, and can easily perform three-dimensional editing, etc., on a two-dimensional image. An arithmetic circuit 1 consists of a central processing unit (CPU) or the like, and executes an application program stored in a program memory 2 under the control of an operating system (OS) loaded into the program memory 2, whereby performing various processes (described below) on a two-dimensional image.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Deepu, Kumakura et al, Ohtsuki further in view of Ward (“5 creative ways to use layer stacking in after effects”, 2015).

Regarding Claim 5. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki further teaches The method of claim 1, further comprising:
rotating the one or more 2D object in a 3D space;
extending each point of the one or more 2D object by a specified amount from a first position to a second position in the 3D space to add depth to the one or more 2D object (Deepu, abstract, the paper describes 3D reconstruction from single 2D image. It is usually done in a piece-wise fashion by identifying various planes of the scene and from those planes constructing a representation of the whole. The image is captured from a calibrated camera. The captured image is perspectively distorted. These distortions are removed by corner point estimation. The selected points give the true dimensions in the input image using view metrology. Then a 3D geometrical model is constructed in VRML according to true dimensions from metrology. In rendering, a texture map is created to each corresponding surface of a polygon in VRML model.
Page 47, par 1, images captured in pinhole cameras are perspective in nature. In a perspective image, objects of similar size appear bigger when it is closer to view point and smaller when it is farther. Hence the number of pixels to represent farther objects in the image requires lesser pixels as compared to the number of pixels required to represent the closer objects in the image. Example: when objects are inclined to the viewer, it goes farther away from the viewpoint. Further see Figure 10.
Page 49, par 1-3, in order to find the true dimension of the image, corner points and also one vanishing point are selected as shown in figure 14.The corner points and vanishing point helps to measure the dimensions in the image. Square symbol shows the corner points selected. Triangle shows reference points generated with respect to corner points. The lines generated in the figure 15 shows the distance between the pixels in the various planes. These points separated the image into different planes like front, top, bottom, side plane etc. Depth information of the each plane is generated as shown in below figure 16. These planes are used to generate 3D model in VRML. 3D model is generated according to the true dimensions from metrology.
Therefore, a perspective view give a 3D view for an object. The dimensions on the perspective view image also give information which can be used in depth estimation. It is obvious to a user with ordinary skill in the art to rotate an object/outline to a perspective view and estimate depth information, so as to create a 3D view object.);
The reasoning for combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki is the same as described in Claim 1.

The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki fails to explicitly teach, however, Ward teaches replicating a color of a first pixel at a first point of the one ore more 2D object in 3D space towards the second position to form a first array of pixels, each pixel in the first array of pixels having an identical color as the color of the pixel at the first point; and
replicating a color of a second pixel at a second point of the one ore more 2D object in 3D space towards the second position to form a second array of pixels, each pixel in the second array of pixels having an identical color as the color of the pixel at the second point, the second array of pixels comprising a different amount of pixels than the first array of pixels (Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking is just taking the same layer and duplicating it over and over again while slowly pushing each new layer further into 3D space. The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.
At least in figure 2 on page 3, each layer of 2D objects comprises “R” and “S” having same color. Therefore, pixels on “R” is an array of pixels with replicated same color. Pixels on “S” is a second array of pixels with replicated same color. Number of pixels on “R” and “S” are different.).
Yamada, Wang, Deepu, Kumakura, Ohtshki and Ward are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Ward further teaches simulate 3D text effect by using simple layers of duplicate text object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection (taught in Yamada, Wang, Deepu, Kumakura and Ohtsuki), to further use stacking layer of duplicate text object to simulate 3D effect (taught in Ward) when the computational power does not meet minimum requirements. For example in a thin client such as a PDA or an old computer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al., Deepu, Kumakura et al, Ohtsuki, Ward (“5 creative ways to use layer stacking in after effects”, 2015) further in view of Poston et al (US8553032).

Regarding Claim 6. The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki and Ward further teaches The method of claim 1, wherein portions of first and second arrays of pixels become visible in different amounts as the 3D object is rotated, further comprising: (Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking is just taking the same layer and duplicating it over and over again while slowly pushing each new layer further into 3D space. The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.
At least in figure 2 on page 3, the text on the left is a side view of the text on the right. Therefore, pixels on “R” is an array of pixels with replicated same color. Pixels on “S” is a second array of pixels with replicated same color. When the 3D object “RS” is rotated to side, amount of visible pixels on pixel array of “R” is different than amount of visible pixels on pixel array of “S”.).
The reasoning for combination of Yamada, Wang, Deepu, Kumakura, Ohtshki and Ward is the same as described in Claim 5.

The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki and Ward fails to explicitly teach, however, Poston teaches processing segments of the one or more 2D object into a polygon edge of the generated 3D mesh (Poston, abstract, the invention describes methods for glyph rendering based on a polygon mesh having vertices located away from a glyph's outline.
Col 14, line 23-35, In some embodiments, transepts, for example, 1222 of FIG. 12, may be arranged to form sides of one or more tessellation polygons that contain segments of a glyph outline. In some embodiments, a segment of the glyph outline goes between reasonably central edge points, and enters a triangle or polygon transversely.
Col 19, line 5-37, In some embodiments, an implicit form f(x, y) whose zero values give rise to a segment of a glyph outline may be treated with a normalization in which a non-normalized f(x, y) may be divided by the magnitude of a gradient at a representative point on the segment of the glyph outline.).
Yamada, Wang, Deepu, Kumakura, Ohtsuki, Ward and Poston are analogous art because they all teach method of generating 3D object from single 2D image. Yamada further teaches obtaining contour of the interested 2D object in the input 2D image. Poston further teaches normalize and outline of a detected object and creating mesh for it. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Deepu, Kumakura, Ohtsuki and Ward), to further use the contour normalization and mesh generation (taught in Poston), so as to obtain the true shape of the object.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Deepu, Kumakura et al, Ohtsuki further in view of C4dcafe (“Mirror my texture”, 2016).

Regarding Claim 8. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki fails to explicitly teach, however, C4dcafe teaches The method of claim 7, further comprising generating the fourth texture from the back region by mirroring the first texture in the front region vertically (C4dcafe, the article describes a method to mirror texture vertically and copy to sides of the 3D object. 
Page 1, par 1-2, the user made a UV texture for the outside of the box, and made a copy and added it to inside of the box.
Page 1, last paragraph, the texture can be flipped vertically. And the texture can also be used on front and back side with texture mirror to each other.).
The combination of Yamada, Wang, Deepu, Kumakura and C4dcafe are analogous art because they all teach method of generating 3D object from single 2D image. Yamada and Wang further teach constructing 3D mesh for the recognized 2D object. C4dcafe further teaches adding texture to a 3D object back side by mirror a texture on the front side. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Deepu and Kumakura), to further turn the texture mirroring method (taught in C4dcafe), so as to provide a fast approach to generate texture for a 3D object.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Deepu, Kumakura et al, Ohtsuki further in view of Klassen et al (US20160350967).

Regarding Claim 12. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki fails to explicitly teach, however Klassen further teaches The method of claim 1, wherein the 3D object is generated with brighter color textures at a first point in time in a day, wherein the 3D object is generated with darker color textures at a second point in time in the day (Klassen, abstract, the invention describes method of dynamically adjusting presentations associated with augmented, mixed and/or virtual reality. The dynamic adjustments may be made to augment sensory influences on a user, such as but not necessarily limited to dynamically adjusting lighting effects of the presentation to compensate for changes in direct and/or indirect luminosity or other lighting related affects.
[0026] Degree of Diffusion, e.g., hard light: direct light that casts a clean shadow (clear day at noon), soft light: indirect light that casts soft shadows or no shadows (overcast day at noon),
[0029] FIG. 5 illustrates estimating lighting influences on an AR object 18 in accordance with one non-limiting aspect of the present invention. The sensory device 36 responsible for generating the AR object 18 may cooperate with the mapping device 40 and the spatial device 38 to a corresponding or relative lighting map 48 to estimate lighting influences on the AR object 18 within the real area 12, i.e., lighting effects expected to influence the AR object 18 if the AR object 18 was physically added to the real area 12.
[0035] Characteristics of the real area 12 may be assessed to determine an appropriate one or more of the stored lighting maps 42 to be processed when facilitating the dynamic update, such as based on a time of day, type of day (rainy, sunny, etc.) and the like.
Therefore, different time of the day, the mapping device 40 may be configure to facilitate generating the lighting map/environment 42 with different lighting.).
Yamada, Wang, Deepu, Kumakura, Ohtsuki and Klassen are analogous art because they all teach method of displaying 3D objects. The combination of Yamada and Wang further teaches method of generating 3D object from single 2D image. Klassen further teaches sensing the environment context including time of the day to estimate the lighting attribute for the 3D object presentation. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Deepu, Kumakura and Ohtsuki), to further dynamically update the lighting presentation for the 3D object based on the sensed environment context (time of the day) (taught in Klassen), so as to compensate for changes in direct and/or indirect luminosity affects (Klassen, abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Deepu, Kumakura et al, Ohtsuki further in view of Liu et al (US20180330480).

Regarding Claim 13. The combination of Yamada, Wang, Deepu, Kumakura and Ohtsuki fails to explicitly teach, however Liu further teaches The method of claim 1, further comprising:
determining that computational power of a client device exceeds a threshold, wherein the 3D mesh is generated in response to determining that the
computational power of the client device exceeds the threshold (Liu, abstract, the invention describes a system and method for generating an optimized 3D model. The system includes a processor for receiving a high-poly 3D model, wherein the processor is configured to: divide the high-poly 3D model into a plurality of subcomponents, approximate each subcomponent of the plurality of subcomponents by a geometric shape, adjust the geometric shape to conform to the subcomponent to the geometric shape, merge the adjusted geometric shapes to form a reduced 3D model, and texture map the reduced 3D model to provide texture of the high-poly 3D model to form the optimized 3D model.
[0162], for example, the target polygon count is based on an acceptable level of detail for the optimized 3D model's intended use. In addition, the target polygon count may be determined based on the processing capabilities of the application that will be used to render the optimized 3D model. In some embodiments, where additional details are needed, the 3D artist divides polygons (for e.g., one quad subdivided into two quads). The 3D artist may do this until the targeted polygon count is met.
It is obvious to a person with ordinary skill in the art that the processing capabilities determination is based on some pre-determined value (threshold). For example, when installing a program or a game software, the installation process always checks the current system’s parameters, such as CPU, memory and etc, to see if it meets the minimum requirements. So as to decide whether the program can be smoothly installed and run.).
Yamada, Wang, Deepu, Kumakura, Ohtsuki and Liu are analogous art because they all teach method of generating 3D object. Yamada further teaches generating 3D object form 2D object image. Liu further teaches rendering 3D mesh and texture based on detected computing capability of the device. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method (taught in Yamada, Wang, Deepu, Kumakura and Ohtsuki), to further detecting the computing power of the device (taught in Liu), so as to make sure the 3D model mesh and texture rendering can be smoothly processed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Deepu, Kumakura et al, Ohtsuki, Liu et al (US20180330480) further in view of Ward (“5 creative ways to use layer stacking in after effects”, 2015).

Regarding Claim 14. The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki and Liu further teaches The method of claim 1, further comprising:
determining that computational power of a client device fails to exceed a threshold (Liu, abstract, the invention describes a system and method for generating an optimized 3D model. The system includes a processor for receiving a high-poly 3D model, wherein the processor is configured to: divide the high-poly 3D model into a plurality of subcomponents, approximate each subcomponent of the plurality of subcomponents by a geometric shape, adjust the geometric shape to conform to the subcomponent to the geometric shape, merge the adjusted geometric shapes to form a reduced 3D model, and texture map the reduced 3D model to provide texture of the high-poly 3D model to form the optimized 3D model.
[0162], for example, the target polygon count is based on an acceptable level of detail for the optimized 3D model's intended use. In addition, the target polygon count may be determined based on the processing capabilities of the application that will be used to render the optimized 3D model. In some embodiments, where additional details are needed, the 3D artist divides polygons (for e.g., one quad subdivided into two quads). The 3D artist may do this until the targeted polygon count is met.
It is obvious to a person with ordinary skill in the art that the processing capabilities determination is based on some pre-determined value (threshold). For example, when installing a program or a game software, the installation process always checks the current system’s parameters, such as CPU, memory and etc, to see if it meets the minimum requirements. So as to decide whether the program can be smoothly installed and run.);
The reasoning for combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki and Liu is the same as described in Claim 13.

The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki and Liu fails to explicitly teach, however, Ward teaches in response to detem1ining that the computational power of the client device fails to exceed the threshold:
generating a plurality of duplicates of the 2D image;
stacking the plurality of duplicates behind each other in a 3D space that are offset from each other by a specified number of pixels in the 3D space to output the 3D object  (Ward, page 3, par 1-3, the article describes different ways to simulate 3D effect for text object. Layer stacking is a fast way to simulate 3D text. At its core layer stacking is just taking the same layer and duplicating it over and over again while slowly pushing each new layer further into 3D space. The best way to think of it is to visualize a piece of paper. A single sheet by itself is 2D and has almost no volume, but when you have hundreds of pieces of paper stacked on top of each other they can begin to create a physical 3D object. Further see figure 2 on page 3.);and
inserting a plurality of spaces between each adjacent pair of the plurality of duplicates, such that a space is inserted between first and second adjacent duplicates of the plurality of duplicates, each of the plurality of spaces comprising a number of grey pixels corresponding to the specified number of pixels (Ward, as see figure 2 on page 3, it is clear that there are spaces between each adjacent pair of the plurality of duplicates. The color of the space between each pair of layers depends on its background color. Therefore, it is obvious that when the 2D object RS has a color such as blue, and the background color is grey, the color of the space between each pair of layers will be grey.).
Yamada, Wang, Deepu, Kumakura, Ohtsuki, Liu and Ward are analogous art because they all teach method of generating 3D object or 3D effect for object. Yamada further teaches generating 3D object form 2D object image. Liu further teaches rendering 3D mesh and texture based on detected computing capability of the device. Ward further teaches simulate 3D text effect by using simple layers of duplicate text object. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection (taught in Yamada, Wang, Deepu, Kumakura, Ohtsuki and Liu), to further use stacking layer of duplicate text object to simulate 3D effect (taught in Ward) when the computational power does not meet minimum requirements. For example in a thin client such as a PDA or an old computer.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al in view of Wang et al, Deepu, Kumakura et al, Ohtsuki, Liu et al, Ward further in view of Keeler (“Google Slides: Make a Draggable stack”, 2017).

Regarding Claim 15. The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki, Liu and Ward further teaches The method of claim 14, further comprising:
receiving input to rotate the 3D object in the 3D space (It is common to allow the user to apply interactive action on a 3D object, such as rotating it.); and

The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki, Liu and Ward fails to explicitly teach, however, Keeler teaches automatically modifying an amount of the plurality of duplicates and the amount of the plurality of spaces that are presented on the client device as the 3D object is rotated about its axis (Keeler, page 1-2, the article describes a feature in Google Slides. It allows user to drag an item (image) on the slides “canvas”, and create a stack of duplicated items. Further see page 2, figure 1. The user is allow to control how many duplicates he/she can create, so as to avoid creating too many duplicates.
Ward, At least in figure 2 on page 3, the text on the left is a side view of the text on the right. The 3D object “RS” is rotated to side about its vertical axis. There are spaces between each adjacent pair of the plurality of duplicates. As the layers of 2D objects are rotated, the amount of visible pixels on the layers and on the spaces are automatically adjusted.).
The combination of Yamada, Wang, Deepu, Kumakura, Ohtsuki, Liu and Ward teaches method of generating 3D object or 3D effect for object. Ward and Keeler both teaches creating a stack of duplicates for 3D effect. Keeler further teaches allowing user to control how many duplicates he/she can create. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the 3D object generation method with computational power detection and use stacking layer of duplicate text object to simulate 3D effect when computational power is low (taught in Yamada, Wang, Deepu, Kumakura, Ohtsuki, Liu and Ward), and allow user to control how many duplicates he/she can create (taught in Keeler) so as to avoid creating too many copies of the same object, which could cause processing lag (Keeler, page 2, par 1).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…determining an altitude of a client device on which the 3D object is presented; and
modifying one or more visual attributes of the 3D object based on the
altitude of the client device, a texture of the 3D object being modified to represent a body of water when the altitude of the client device is a second altitude lower than a first altitude and a geographical location of the client device is associated with a location at which the body of water is present”. 
in the context of claim 3.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the 3D object is modified to illustrate a sky when an first altitude of a client device is associated with flying.”. 
in the context of claim 11.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…selecting, as the first texture, lines in opposing diagonal directions, wherein the first texture comprises a first set of the lines in a first diagonal direction, and wherein the second texture comprises a second set of the lines in a second diagonal direction.”. 
in the context of claim 17.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…selecting, as the second texture, hashmarks with different densities, wherein the first texture comprises a first set of the hashmarks with a first density, and wherein the second texture comprises a second set of the hashmarks with a second density”. 
in the context of claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/           Primary Examiner, Art Unit 2611